DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10 – 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. US 2010/0239717 in view of Empl et al. US 20150314952 as further evidenced by IDFL.
Regarding claims 1 and 2, Yoakim discloses a capsule (1A) capable of preparing a beverage which comprises a substantially rigid capsule body (2) having a circumferential wall (sidewall 4) extending around an inner space (chamber 8) of the capsule which is at least partially filled with a beverage ingredient (coffee) suitable for preparing the beverage, and a base wall (bottom wall 3) covering the inner space at a 
Claim 1 now further recites the membrane comprises a layer of non-woven material having a thickness in the range of 1.2 – 1.6 mm, an air permeability in the range of 100 to 700 mm/s at 200 Pa, and a weight in the range of 300-600 g/m2 to minimize formation of a crema layer.
Empl discloses a capsule (paragraph [0001]) capable of preparing a beverage which comprises a substantially rigid capsule body (plastics injection molding) having a circumferential wall (frustoconical/cylindrical) extending around an inner space (open filling side) of the capsule which is at least partially filled with a beverage ingredient (beverage substance) suitable for preparing the beverage, and a base wall (capsule base) covering the inner space at a first end of the circumferential wall.  The capsule has a lid (covering film) covering the inner space at a second end of the circumferential wall opposite the base wall, a membrane (felt) is provided in the inner space of the capsule between the beverage ingredient and the lid (paragraph [0003]).  Empl further discloses the membrane would comprise a layer of non-woven material (felt) having a 2s)), and a weight in the range of 400 – 600 g/m2 (paragraph [0184]).
Empl is using a membrane of non-woven material having a thickness in the range of 1.2 – 1.6 mm, an air permeability of in the range of 100 – 600 mm/s (L/(m2s)), and a weight in the range of 400 – 600 g/m2 in a capsule capable of preparing beverages for the art recognized as well as applicant’s intended function which is to specifically prepare a beverage that does not have a crema.  To therefore modify the capsule of Yoakim and use a membrane as taught by Empl to avoid the formation of a crema in a produced beverage would have been an obvious matter of choice and/or design.  
Regarding the units of air permeability, as shown by analysis below L/m2-s = mm/s.​
100 L/(m2-s) x 0.001m3/L = 0.1m3/m2-s = 0.1m/s x 1000mm / m = 100mm/s
Regarding Empl reciting air permeability “preferably” determined at a pressure of 100 Pascals, it would be recognized by the ordinarily skilled artisan that a change in the pressure drop from 100 Pascals to 200 Pascals would result in an increase in the air permeability.  As further evidenced by IDFL, to convert air permeability values taken at 125 Pa, which is seen to be only slightly more than the 100 Pascals recited by Empl, to air permeability values at 200 Pa one would multiply by 1.6 which makes it clear that Empl is disclosing all the limitations as claimed regarding the membrane.
With respect to the remaining recitations beginning “when the capsule is used in a beverage preparation device” these are seen to be recitations regarding the intended use of the capsule.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Yoakim in view of Empl as further evidenced by IDFL obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “when the capsule is used in a beverage preparation device”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Yoakim in view of Empl as further evidenced by IDFL and further that the prior art structure, which is identical in view of the prior art 
Regarding claim 7, Yoakim in view of Empl as further evidenced by IDFL discloses the lid at a circumferential edge is attached to the capsule body (‘717, paragraph [0060]).
Regarding claims 10 and 11, since both the membrane and the lid are attached at the rim of the capsule (‘717, paragraph [0059] and [0060]) it is seen that Yoakim in view of Empl as further evidenced by IDFL is disclosing the membrane is attached to the lid.  Further regarding claim 11 since the membrane and the lid are attached, that is sealed one to the other, it is obvious that a layer of adhesive would have to have been used.
Regarding claims 12 and 13, Yoakim in view of Empl as further evidenced by IDFL discloses the cover element (peelable membrane) would be a sheet like layer of aluminium and a plastic layer (‘717, paragraph [0053]).
Regarding claim 14, Yoakim in view of Empl as further evidenced by IDFL discloses the lid (delivery wall) would be a sheet like layer of aluminium (‘717, paragraph [0060]).
Regarding claim 17, Yoakim in view of Empl as further evidenced by IDFL discloses the capsule body, the lid, and the cover element are each mainly made from aluminum (‘717, paragraph [0058], [0060], and [0053]).
Regarding claim 18, Yoakim in view of Empl as further evidenced by IDFL discloses the beverage ingredient would comprise ground coffee in an amount of 7 grams (‘717, paragraph [0060]).
Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. US 2010/0239717 in view of Empl et al. US 20150314952 as further evidenced by IDFL in view of Trombetta et al. US 2014/0161936.
Regarding claim 3, Yoakim in view of Empl as further evidenced by IDFL discloses the outlet opening is fluid tightly closed by a removable cover element extending over at least part of the lid (peelable membrane) (paragraph [0053]).  In order for the removable cover element to be removed from the outlet opening it is obvious that a layer of adhesive material suitable for removable adhesion of the cover element from the lid would necessarily have to have been provided.
In the event that claim 3 could be construed as differing from Yoakim in view of Empl as further evidenced by IDFL in reciting a layer of adhesive suitable for removable adhesion of the cover being provided Trombetta discloses a capsule (10) capable of preparing a beverage which comprises a substantially rigid capsule body (12) having a circumferential wall extending around an inner space of the capsule which is at least partially filled with a beverage ingredient (coffee) suitable for preparing the beverage, and a base wall covering the inner space at a first end of the circumferential wall.  The capsule has a lid (cover 18) covering the inner space at a second end of the circumferential wall opposite the base wall, a membrane (filter wall 14) is provided in the inner space of the capsule between the beverage ingredient and the lid.  The lid is provided with a layer of adhesive material (lacquer) suitable for the removable adhesion (first bond 64 is a peelable bond) of the lid from the capsule (‘936, paragraph [0089] – [0091], [0053] and fig. 8).  Trombetta is providing a layer of lacquer adhesive suitable for removable adhesion of the cover for the art recognized, as well as applicant’s intended 
Regarding claim 4, Yoakim in view of Empl as further evidenced by IDFL in view of Trombetta disclose the layer of adhesive material is provided on a part of the cover element extending over the lid (‘717, paragraph [0053]) (‘936, fig. 8).  Further regarding claim 4, it would be obvious to the ordinarily skilled artisan that a part of the cover element extending over the outlet opening in the lid would need to be free of adhesive material in order to prevent damage to the membrane in the inner space of the capsule and a loss of beverage ingredient during beverage production.
Regarding claim 5, Yoakim in view of Empl as further evidenced by IDFL in view of Trombetta discloses that an adhesion strength between the layer of adhesive material and cover element would be weaker than an adhesion strength between the layer of adhesive material and the lid (‘936, paragraph [0091]).
Regarding claim 6, Yoakim in view of Empl as further evidenced by IDFL in view of Trombetta disclose the adhesive material would be a layer of heat seal lacquer (‘936, paragraph [0056]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. US 2010/0239717 in view of Empl et al. US 20150314952 as further evidenced by IDFL in view of Zweed US 2014/0170281 as further evidenced by Magri et al. US 2016/0355300.
Claim 15 differs from Yoakim in view of Empl as further evidenced by IDFL in the lid having on a side facing the cover element a layer of protective lacquer.
Zweed discloses a capsule capable of preparing a beverage which comprises a substantially rigid capsule body extending around an inner space of the capsule which is at least partially filled with a beverage ingredient suitable for preparing the beverage  and has a lid (foil) (paragraph [0005]).  Zweed further discloses that it was common and conventional in the art to provide a protective lacquer coating to surfaces of aluminium capsules, which would include the lid (foil), i.e. cover element (paragraph [0011]).  Zweed is providing a protective lacquer coating to the cover element in order to protect the beverage from direct contact with the aluminium which is applicant’s reason for doing so as well.  To therefore modify the capsule of Yoakim in view of Empl as further evidenced by IDFL and provide a protective lacquer to protect the beverage and/or ingredients from contact with the aluminium of the capsule as taught by Zweed would have been an obvious matter of choice and/or design.  Magri provides further evidence that is was common and conventional to provide a layer of protective lacquer to a cover element (paragraph [0093]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoakim et al. US 2010/0239717 in view of Empl et al. US 20150314952 as further evidenced by IDFL in view of Biesheuvel et al. US 2011/0033580.
Regarding claim 16, Yoakim in view of Empl as further evidenced by IDFL disclose the capsule would have a lid which lid is provided with a preformed outlet opening (orifice 11) suitable for draining the prepared beverage from the inner space, the membrane extends at least over the surface of the outlet opening (fig. 2), which 
Biesheuvel discloses a capsule (2) capable of preparing a beverage which comprises a substantially rigid capsule body having a circumferential wall (wall 10) extending around an inner space (20) (paragraph [0080]) of the capsule which is at least partially filled with a beverage ingredient (coffee) (paragraph [0077]) suitable for preparing the beverage, and a base wall (bottom 12) covering the inner space at a first end of the circumferential wall.  The capsule has a lid (16) covering the inner space at a second end of the circumferential wall opposite the base wall.  The lid is provided with a preformed outlet opening (openings 30) suitable for draining the prepared beverage from the inner space, the membrane extends at least over the surface of the outlet opening (fig. 4a), which outlet opening is fluid tightly closed by a removable cover element (lid seal 50) attached to the lid extending over at least part of the lid.  Biesheuvel further discloses the cover element has a free pull tab (lip 52) protruding from part of the cover element covering the outlet opening (paragraph [0083]).  Biesheuvel is providing a free pull tab to the cover element for the art recognized purpose of allowing easy removal of the cover element which is applicant’s reason for doing so as well.  To therefore modify the cover element of Yoakim in view of Empl as further evidenced by IDFL and provide a free pull tab for easy opening of the outlet as 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        12 January 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792